 1
   JEAN E. WILLIAMS
 2 Deputy Assistant Attorney General
   Environment and Natural Resources Division
 3
   United States Department of Justice
 4 CORINNE SNOW (TX Bar No. 24083883)
   REBECCA JAFFE (NC Bar No. 40726)
 5 601 D St. NW, 3rd Floor
   Washington, D.C. 20004
 6 Tel: (202) 305-0258
   Fax: (202) 305-0506
 7
   corinne.snow@usdoj.gov
 8 rebecca.jaffe@usdoj.gov
   Counsel for Federal Defendants
 9
                             IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                                     )
      STATE OF CALIFORNIA, et al.,                     )
12
                                                       )
13            Plaintiffs,                              )
                                                       )
14                             v.                      )
                                                       )
15    U.S. BUREAU OF LAND                              )
      MANAGEMENT, et al.                               )
16
                                                       ) Case No. 4:18-cv-00521-HSG (related)
17          Defendants.                                )
      _________________________________                ) Case No. 4:18-cv-00524-HSG (related)
18                                                     )
      SIERRA CLUB, et al.,                             ) STIPULATION
19                                                     )
20            Plaintiffs,                              )
                                                       )
21                             v.                      )
                                                       )
22    RYAN ZINKE, et al.                               )
                                                       )
23            Defendants.                              )
24                                                     )

25
             On August 2, 2018, the Parties stipulated that, inter alia, at the same time that the Federal
26
     Defendants lodged the administrative record, they would also separately serve the Parties with a
27
     privilege log and documents that Federal Defendants considered to be deliberative. ECF No. 78 ¶ 4.
28
     Stipulation                                                                                         1
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG
 1 Federal Defendants noted in the stipulation that they do not consider deliberative documents to be part

 2 of the administrative record, and Plaintiffs noted that they disagree with that position. Id. Federal

 3
     Defendants agreed to serve the Parties with the privilege log and deliberative materials to facilitate
 4
     efficient resolution of record disputes and they reserved the right to argue that those documents are not
 5
     properly part of the administrative record while Plaintiffs reserved the right to argue that deliberative
 6
     materials are part of the administrative record. Id. ¶ 5. Per the Court’s August 20, 2018 scheduling
 7

 8 order, Plaintiffs must file any motions challenging the administrative record by December 10, 2018.

 9 ECF No. 82 at 2. Again, in order to facilitate efficient resolution of record disputes, the Parties stipulate

10 as follows:

11
         1) The non-federal Parties reserve the right to argue that some or all deliberative materials are part
12
             of the administrative record, and Federal Defendants reserve the right to argue that deliberative
13
             materials are not part of the administrative record.
14

15       2) During merits briefing, the Parties may cite deliberative documents, i.e., documents that Federal

16           Defendants have identified as deliberative and placed into the Deliberative folder on the

17           administrative record thumb drives that Federal Defendants served on all Parties. Federal
18           Defendants have not served the Court with a copy of the Deliberative folder, and, therefore, the
19
             Parties will attach any deliberative documents they cite to their merits briefs.
20
         3) Federal Defendants may argue, during merits briefing, that citations to deliberative materials are
21
             improper because those materials are not part of the record. The Party submitting the citation
22

23           may counter these arguments by arguing that deliberative materials are properly part of the

24           administrative record. Federal Defendants stipulate that the non-federal Parties have not waived

25           their right to cite deliberative materials by not filing a motion contending that deliberative
26
             materials are part of the administrative record by the December 10, 2018 deadline for record
27
             motions. The Parties stipulate that Federal Defendants retain the right to challenge any citation
28
     Stipulation                                                                                         2
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG
 1           to deliberative materials on grounds that they do not form part of the record, and the non-federal

 2           Parties retain the right to oppose any such challenge.
 3
         4) Intervenor-Defendant State of Wyoming does not oppose this stipulation.
 4

 5
             IT IS SO STIPULATED.
 6
                                                               Respectfully submitted,
 7
                                                               JEAN E. WILLIAMS
 8                                                             Deputy Assistant Attorney General
 9 Date: December 10, 2018                                     _/s/ Rebecca Jaffe      ___
                                                               Rebecca Jaffe
10                                                             Trial Attorney
                                                               Attorney for Federal Defendants
11

12
     Date: December 10, 2018                                   _/s/ Michael Freeman          __
13                                                             Michael S. Freeman
                                                               Attorney for Plaintiffs
14

15 Date: December 10, 2018                                     _/s/ George Torgun       ___
                                                               George Torgun
16                                                             Attorney for Plaintiff California

17
     Date: December 10, 2018                                   /s/ Mark Barron
18                                                             Mark Barron
                                                               Attorney for Independent Petroleum Association of
19                                                             America and Western Energy Alliance

20
     Date: December 10, 2018                                   /s/ Timothy Sullivan
21                                                             Timothy Sullivan
                                                               Attorney for American Petroleum Institute
22

23

24 PURSUANT TO STIPULATION, IT IS SO ORDERED.
   DATE: December 11, 2018
25                                                                     Hon. Haywood S. Gilliam, Jr.
                                                                       United States District Judge
26

27

28
     Stipulation                                                                                           3
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG
